 In the Matter of RENOWN STOVE COMPANYandSTOVE MOUNTERS',INTERNATIONAL UNION, LOCAL No. 76, and INTERNATIONAL BROTHER-;HOOD OF FOUNDRY EMPLOYEES, LOCAL No. 88Case No. 0-79.-Decided July 01, 1936Stove and Furnace Manufacturinq Industry-Interference,Restraint orCoercion:expressed opposition to labor organization;refusal to recognize ormeet with representatives of union ; denial of right of employees to be repre-sented bynon-employees-Discrimination:discharge;threat to blacklist-Strike:threatened-Reinstatement Ordered-Back Pay:awarded.Mr. G. L. Pattersonfor the Board.Mr. Seth Q. Pulver,of Owosso, Mich., andMr. Albert E. Meder,ofDetroit, Mich., for respondent.Mr. David I. Persinger,of counsel to the Board.DECISIONSTATEMENT OF CASEOn January 22, 1936, Local No. 76,'of the Stove Mounters' Inter-nationalUnion, and Local No. 88, of the International Brotherhoodof Foundry Employees, and Walter R. Smith and Frank W. Schlaack,filed a charge with the Regional Director for the Seventh Regionagainst the Renown Stove Company, Owosso, Michigan, hereinafterreferred to as the respondent, charging the respondent with viola-tions of Section 8, subdivisions (1) and (3) of the National LaborRelitioifs- Act, approved July 5, 1935; hereinafter 'referred to as theAct.Thereupon, a complaint and notice of hearing signed by FrankH. Bowen, Regional Director for the Seventh Region, as agent forthe National Labor Relations Board,: were issued and duly served.The complaint alleged that by discharging and refusing to reinstatetwo employees at its Owosso plant', for the reason that they joinedand assisted labor organizations and engaged in concerted activitieswith other employees at the Owosso plant for the purpose of mutualaid and protection, the respondent had engaged in unfair labor prac-tices affecting commerce, within the meaning of Section 8, subdi-visions (1) and (3), and Section' 2, subdivisions (6)' and (7) of theAct.'I.' The complaint alleged that the discharges took place on January 15, 1935. Therecord gives the correct date as January 15, 1936.The respondent at, no time objectedto this patently typographical error.117 118NATIONAL LABOR RELATIONS BOARDThe respondent duly filed an answer in which it admitted the dis-charges but averred that they were made because of inefficient andunsatisfactory work.The respondent further claimed that the ActviolatesArticles I, II5 and III and the First, Fifth and TenthAmendments of the Constitution of the, United States, and that theactivities of the respondent are intrastate and not subject to regula-tion by Congress or the Board.However, the respondent, did notmove to dismiss.A hearing was held on March 17, 18 and 19, 1936, before David V.Martin, duly designated by the Board as Trial Examiner, at Owosso,Michigan, at which hearing full opportunity to be ,heard, to examine-and cross-examine witnesses and to introduce evidence bearing on theissues,was afforded to ' all parties.The respondent participated inthe hearing after reserving all the constitutional and jurisdictional',objections raised in its answer.In the course of the.hearing the-respondent moved to strike from the record testimony relating to.an insurance plan and a welfare club organized in November, 1934,and to strike from the record Board's Exhibits Nos. 3 and 4 relatingthereto.The Trial Examiner reserved ruling on the motion. It ap-pearing from the record that ''this evidence is not material to theissues, the respondent's motion is granted.On April 10, 1936, the Trial ' Examiner filed with the Board hisIntermediate Report, finding and concluding that the respondenthad engaged in unfair labor, ,practices affecting, commerce, as al-leged in the complaint, by discriminatorily' discharging the afore,-.said two employees, and recommended that they be reinstated, totheir former positions without loss of seniority rights, and withback pay.Exceptions to, the Intermediate Report, were duly filedby the respondent.Upon the evidence adduced at the hearing and from the entirerecord now before it, including the, transcript of the hearing andexhibits introduced, the Intermediate Report and, exceptions thereto,the Board makes the following :, . ,,FINDINGS or FACTI.THE RESPONDENTThe Renown Stove Company is a Michigan corporation with itsoffice and, place of business at Owosso, Michigan, which manufac-tures, sells and distributes coal, wood, oil, and. combination gas stoves,and heaters and the parts and accessories incidental thereto. Itproduces approximately one per cent of all stoves of its types manufactured in the United States and approximately two-tenths of oneper cent of all stoves of every type, including gas'and electric stoves, DECISIONS AND ORDERS119manufactured in the United States.During 1935, its-total produc-tion was 9,386 stoves of different types and the value of its saleswas $508,000.00.It bras only the one plant at Owosso at which itemploys from 175 to 250 workmen, the number varying -accordingto the volume of its business. ' It maintains its only display roomin the American Furniture Mart in Chicago, Illinois.' It employs12 to 18 salesmen who sell only to dealers, most of whom are locatedin the midwestern and eastern parts of the United States.Considerably over half of the raw materials used in the manu-facture of its stoves is shipped from points outside the State ofMichigan to the respondent's plant and approximately 55 per centof the stoves 'manufabtured by it are shipped from its plant intoother states.All its contracts of purchase or sale are made in itsoffice in Owosso and -all' shipments are made f. o. b. its plant.Theseshipments are made by either truck or rail, those made -by rail beingtransported by the Michigan Central Railroad, Grand Trunk Rail-road or Ann Arbor Railroad. Shipments of stoves and parts ofstoves are made daily, but the shipments are greater during themonths of September, 'October and November of each year thanduring the other months.We conclude that the operations of the respondent constitute acontinuous flow of trade, traffic, and 'commerce among the severalStates.II.THE UNIONSIn January, 1934; a local union of the International Brotherhoodof Foundry Employees was organized and its elected shop commit-teemet once with the respondent.This local had died out by thefall of the same year.About the middle of November, 1935, Mr.Egan, of the Stove Mounters' International Union, and Mr. Riley,of the International Brotherhood of Foundry Employees, went to-gether to Owosso and organized Local No. 76, Stove Mounters' Inter-national Union, hereinafter referred to as Local No. 76, and LocalNo. 88, International Brotherhood of Foundry Employees, herein-after referred to as Local No. 88, labor organizations composed ofthe respondent'smounters and foundry employees, respectively.Local No. 76 has a paid up membership of 22, and Local No. 88has a paid up membership of 18.Becase of the small number of employees of the respondent eli-gible for membership in the two labor organizations, Egan and Rileyorganized a joint local, with a president elected by the members ofLocal No. 76, a vice-president elected by the members of Local No.88, and a joint shop committee composed of two mounters and threefoundry employees.Local No. 76 and Local No. 88 each has asecretary and treasurer but no president or vice-president. ,120NATIONAL LABOR RELATIONS, BOARDIII.THE EARNEDWAGE HOUR PAYMENT PLANOn March 15, 1934, the respondent installed the Earned WageHour Payment Plan for the purpose of increasing production. Thisplan provides a time allowance for the assembly of each type ofstove, the allowance having been determined by timing the mountersat work on a stove of each type and then adding to the time noteda 20 per cent increase to allow for, fatigue.Payment of wages isdetermined by efficiency. If an assembly line produces during oneday of eight hours the exact number of stoves which according tothe time allowance should be produced in eight hours the line israted as 100 per cent efficient and is paid for eight hours' work at,a fixed hourly rate. If a line mounts more than the normal numberof stoves, it is rated at an efficiency greater than 100 per cent and,the mounters are paid for the number of hours which would normallyhave been required, upon the basis of the time allowance, for thenumber of stoves mounted.A line which is more than 100 per centefficient is thus paid a bonus in the form of wages for time theo-retically, but not actually, worked.Each line is paid as a unit sothat a delay caused by one mounter will decrease the efficiency andconsequently the pay of all workers on the same line. From March15, 1934, to January, 1936, mounters employed by the respondentwere paid at the rate of 50 cents per hour. Beginning in January,1936, an increase of 10 per cent was granted.For several weeks following the installation of the plan the mount-ers on line No. 1 were dissatisfied and loafed on the job because theybelieved that some of the assembly jobs had been timed too fast.Throughout 1934 and part of 1935, line No. 1 constantly requestedMr. Sperry, the superintendent in charge of production, to have thevarious- jobs retimed.Most of them were retimed before the endof 1935.IV. THE UNFAIR LABOR PRACTICESWalter R. Smith and Frank W. Schlaack were mounters on as-sembly line No. 1 from the time the linewas first installed, about1929, until their discharge on January 15, 1936.Both were officersof the first local of the International Brotherhood of Foundry Em-ployees.When Local No. 76 was organized in November, 1935,Schlaack became a trustee,and Smith was elected president of thejoint local organized at that time.On the day that they were dis-charged they were told by their foreman, Mr. Skinner, that changeswere to be made on line No. 1 and that there would be no place forthem.He said that he could not assign any reasonwhy theyhad been.selected for discharge.They then called on Mr. Sperry,the plantsuperintendent,and asked him why they had been fired. He said that DECISIONS AND ORDERS121the management was not satisfied with their work. Smith said thatitwas strange that it took the management nine years to find thatout.Sperry replied that he had nothing further to say,.but addeda moment later, "Well, Walter, now you can go out and get a jobat a good stove factory where they will treat you right".Shortly after the discharges the joint local, composed of themounters and foundry employees, met to discuss the situation and,after considering a strike in protest, decided by vote to send forMr. Egan and Mr. Hiley. They arrived in Owosso on Saturday,January 18, and advised Local No. 76 and Local No. 88 to file acharge with the National Labor Relations Board and await its de-cision before voting on the strike question.They 'then called onMr. Sperry and told him that they wished to discuss the labor troublein the plant; that they represented the Stove Mounters' Interna-tionalUnion and the International Brotherhood of Foundry Em-ployees, both of which had a local organization in the plant.Mr.Sperry denied that there was any labor dispute and denied thateither.,union existed in the respondent's factory.He said that thedischarges were none of their business; that the respondent wouldhire and fire as it wished.On Monday, January 20, while the men were at work, Mr. Skinnercalled all employees onto the shipping floor.Mr. Pryor, the vice-president and general manager, addressed them.He said that hehad heard rumors to the effect that the employees were going toforce the respondent to return Smith and Schlaack to work; thatthe respondent would not do so under any such compulsion; that itwas still running its own plant; that the management was willing tomeet with representatives of its employees but not with representa-tives of a union.On January 28, Smith and Schlaack met with Mr. Elliott presi-dent of respondent, Mr. Nagelvoort, secretary and treasurer, Mr.Pryor and Mr. Sperry.Mr. Pryor said that the acts of Smithand Schlaack in filing charges with the Board precluded their rein-statement.He advised them in the best interest of all concerned todrop the charges and part as friends with the respondent, and stated,"You do not know what enemies we can be".He said that if bydropping the charges they should prove to him that they were nottrouble makers and agitators he would not make it impossible forthem to obtain employment elsewhere ; but that if they would notwithdraw the charges he would so inform their next employer.Hesaid that the respondent had enough money to hire lawyers and fightthe case; that if a strike should arise it would still fight.The respondent contends that Smith and Schlaack were dischargedfor holding up production for nearly two years and for causing dis-satisfaction among the other workers on their assembly line.We 122NATIONAL,LABOR RELATIONS -BOARDcannot take the first contention' seriously; employers do not permitemployees to hold up- production for two.,years without taking dis-ciplinary 'action.The respondent introduced evidence to prove theinefficiency of Smith and Schlaack. In fact the'evidence shows .thatthey were the most efficient mounters on 'their line and that theirline was consistently more efficient than the other, having been ratedfor the year 1935 at 107.5 per cent as compared with a rating of 104.3per cent for line No. 2. - The foreman testified that -a productionefficiency in excess of 100 per cent is of no 'value, to the respondentexcept, during the fall rush season ; and that the production of lineNo. 1 during the fall of 1935 was,satisfactory. ,,;In support .of its second contention the respondent -introducedstantly, and that their complaints caused ill feeling among the, othermounters' , The- respondent produced only one mounter ,who testifiedobjected only during the two weeks immediately following the instal-lation of - the Earned Wage Hour, Payment Plan in March 1934.He also testified- that since that time the work had gone alongsmoothly and the men on the line had made money.Other evidenceoffered by the respondent brought. out only two occasions on whichSmith had complained to his foreman. It is unnecessary to discussthese incidents at length, except to point out that neither had oc-curred immediately prior to Smith's discharge, and that in any eventthe complaints were fully justified.The respondent produced noother evidence with respect to Seblaack. ..It is clear that the respondent discharged these two- men becauseof their union activity and for the purpose of discouraging member-ship in Local No. 76 and Local No. 88. Smith had worked for therespondent for nine years, and Schlaack had worked for the respond-ent 12 years but had been away for a year and a half during thattime.Both men had become so efficient that they were used as.instructors for the apprentices.They were regarded by their co-workers as the fastest mounters in the plant.About the middle ofDecember 1935, their foreman first learned of the organization ofLocal No. 76 and Local No. 88. Before the end of December themanagement of the respondent had held a meeting and decided todischarge Smith and Schlaack on January 1. The discharge wasdelayed because of the illness of Mr. Skinner.We find that the respondent has discriminated with respect to thehire and tenure of employment of Smith and Schlaack for the pur-pose of discouraging membership in Local No. 76 and Local No. 88,,and that by such acts, the respondent has interfered with, restrainedand coerced its employees in the exercise of the rights guaranteed DECISIONS-AND ORDERS123in Section 7 of the Act.We further find that the .afoce^aicl'acts ofthe respondent tend to lead to labor disputes 'burdening and obstruct=ing commerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact the Board makesthe following conclusions of law :1.Local No. 76, Stove Mounters' International Union, and LocalNo. 88, International Brotherhood-of Foundry Employees, are labororganizations, within the meaning of Section 2, subdivision (5) ofthe Act.2.Respondent, by its discharge of Walter R. Smith and Frank W.Schlaack, and each of them, discriminated in regard to their hireand tenure of employment, thereby discouraging membership inLocal No. 76 and Local No. 88, and has engaged in and is engagingin unfair labor, practices, within the meaning of Section 8, subdivi-sion (3) of the Act.3.Respondent, by interfering with; restraining and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of'the,Act, has engaged in and is: engaging in unfair labor ,practices, withinthe meaning of Section 8, subdivision (1) of the;Act.,4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatrespondent, Renown Stove Company, and its officers and agents,shall :1.Cease and desist from discouraging membership in Local No. 76,Stove Mounters' International Union, and Local No. 88, InternationalBrotherhood of Foundry Employees, or any other labor organizationof its employees, by discrimination in regard to hire or tenure ofemployment or any term or condition of employment, or by threats ofsuch discrimination;2.Cease and desist from in any other manner interfering with,restraining or coercing its employees in the exercise of their rightsto self-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the Act. 124NATIONAL LABOR RELATIONS BOARD3.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act :(a)Offer to Walter R. Smith and Frank W. Schlaackimmediateand full reinstatement, respectively, to their former positions, with-out prejudice to their seniority or other rights and privileges pre-viously enjoyed;(b)Make whole the said Walter R. Smith and Frank W. Schlaackfor any losses of pay they may have suffered by reason of their dis-charge by payment to each of them, respectively, of a sum of moneyequal to that which each would normally have earned as wagesduring the period from the date of his discharge to the date ofsuch offer of reinstatement, computed at the wage rate each waspaid at the time of such discharge, less any amounts earned duringsuch period;(c)Post notices in conspicuous places in all departments of theplant and near the time clock, stating (1) that it will cease, anddesist as aforesaid; and (2) that such notices will remain postedfor a period of at least thirty (30) consecutive days from the dateof posting.MR. EDWIN S.SMITHtook no part in the consideration ' of theabove Decision and Order. ' '